Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12 are presented for examination.

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102(a)(1)/102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goa et al (U.S. Patent Application Publication No. 2018/0201227 A1). Goa’s patent application publication meets all the limitations for claims 1-12 recited in the claimed invention.

As to claims 1-2, Goa et al disclose a vehicle-image capturing system (see abstract and figures 1 & 3) comprising: a communication device provided on a first vehicle and configured to execute the processing of receiving an image capture request that requests capture of an image of the first vehicle and transmitting an image capture request signal containing information for identification of the first vehicle and information requesting capture of an image of the first vehicle to the outside of the first vehicle (par. 0032 lines 1-5, host vehicle transmitting an image capture request to a third party external objects, which are outside of the host vehicle); and an image capture device provided outside the first vehicle and configured to execute the processing of receiving the image capture request signal, finding the first vehicle on the basis of the information for identification of the first vehicle contained in the image capture request signal, capturing an image of the first vehicle found (par. 32 lines 7-22, image capture device /remote object capturing an image of the host vehicle and uploading with a unique identifier related to a source of image and the host vehicle), and sending the data of the captured image of the first vehicle to the communication device (par 0032 line 5-7, controller transmit a record to the host vehicle); and also sending the data of the captured image of the first vehicle to a predetermined server apparatus, and sending authentication information that is needed to retrieve the data of the image sent to the 

As to claims 3-4, Goa et al disclose that the image capturing device is configured to further execute the processing of sending information about the time when image capture of the first vehicle will be performed to the communication device, and the communication device is configured to further execute the processing of informing an occupant of the first vehicle of the time when image capture of the first vehicle will be performed on the basis of the information about the time when image capture of the first vehicle will be performed (pars. 0030-0031, record time stamp with the captured image).

As to claims 5-6, Goa et al disclose that the image capturing device is configured to further execute the processing of sending information about the location of the image capturing device to the communication device, and the communication device is configured to further execute the processing of informing an occupant of the first vehicle of the location of the image capturing device on the basis of the information about the location of the image capturing device. (pars. 0021 & 0035, record location information with the captured image).



As to claims 7-8, Goa et al disclose that the image capture request signal further contains at least one of information designating image capture of a moving image or a 

As to claims 9-10, Goa et al disclose that the image capturing device is provided on a second vehicle other than the first vehicle (par. 0029, par. 0032 lines 9-11, another vehicle equipped with the image capturing device).

As to claims 11-12, Goa et al disclose that the image capturing device is provided on the side of a road that the first vehicle travels (par. 0032 lines 7-9 & 11-16).

Additional References
The examiner as of general interest cites the following references.
a. 	Otaka, U.S. Patent Application Publication No. 2020/0029009 A1. 
Reference teaches about a server manages an image, which capturing by a unit based on a user request.
b. 	Kurihashi et al, U.S. Patent Application Publication No. 2019/0349552 A1. 
Reference teaches about a server providing an image capturing service to a vehicle based on the vehicle request.



Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            February 25, 2022